Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Applicants’ amendments and arguments are sufficient to overcome the rejections of record which are now withdrawn.

I.        Action Summary
Receipt of the remarks and amendments filed on 01/10/2022 is acknowledged. Claims 41-43, 45, and 50-53 are now in condition for allowance. 

II.        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the claimed composition prepared by the method. The closest prior art is Rosenbloom (US 2006/0189543 A1) and Bhakta et al. (US 2015/0132443 A1). Rosenbloom and Bhakta et al. do not teach or fairly suggest the claimed composition prepared by the method. Rosenbloom’s teachings suggest a composition comprising ≤ 8000 mg of curcuminoids (containing at least 5% curcumin, ≤ claims 41-43, 45, and 50-53 (now claims 1-8) are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HONG YU/
Primary Examiner, Art Unit 1612